Citation Nr: 1236879	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive disorder with psychotic traits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

In September 2011, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed major depressive disorder, with psychotic traits, is the result of a disease or injury in active duty service, or related to his service-connected disabilities.


CONCLUSION OF LAW

Major depressive disorder with psychotic traits was not incurred in or aggravated by the Veteran's active duty service or his service-connected disabilities.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this 

decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that an October 2005 VCAA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a major depressive disorder.  The letter requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  The Veteran was provided notice pursuant to Dingess in May 2008.  Therefore, the VA's duty to notify has been satisfied. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, lay statements from the Veteran, and Disability Determination Program records. 

As noted in the Introduction above, this claim was previously remanded in September 2011 to provide the Veteran with a VA examination and to locate the Veteran's service personnel records.  The record contains a VA examination report dated in November 2011, which provides an opinion answering the questions in the remand.  The Veteran's service personnel records was also obtained and associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The November 2011 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an lay history from the Veteran and conducting a mental health evaluation.  The examiner discussed the relevant evidence of record.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record.  As such, the Board finds the November 2011 VA examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Furthermore, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.


II. Merits of the Claim

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain disorders, to include psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). 

The Veteran contends that his major depressive disorder stemmed from service when he was unjustly separated from service.  Namely, the Veteran alleges he was discharged for his inability to master the English language.  He asserts that the discharge was unjust and led to his current diagnosis.  

The Veteran was honorably discharged from the military in November 1977.  According to an October 1977 memorandum, the Veteran was recommended for discharge from service.  The signing commander, L. L. R., stated "I have personally interviewed this individual; recommend immediate discharge.  Individual's language difficulty and lack of improvement indicate an inability to successfully complete training."  In addition, in an Acknowledge of Notification of Proposed Discharge, the Veteran elected not to undergo a separation examination if the separation was approved. 

According to the Veteran's in-service treatment records, there are no reports of any complaint, treatment or diagnosis of depression or any other mental health conditions. 

However, VA and private treatment records indicate the Veteran has been receiving treatment for his recurrent major depressive disorder.  Much of the Veteran's private treatment records were in Spanish.  The Board requested translation of these records to English.  However, some of the translations were unable to be completed as the handwriting on these medical treatment records were illegible.

Based on those records which have been translated, according to the Psychiatric Medical Report of the Disability Determination Program in April 2000, the first sign of a mental health disorder was in 1979 by history, and the Veteran was first seen for treatment in March 1995.  He reported numerous symptoms such as anxiety, depression, frequent crying without reason, insomnia, irritability, aggressiveness, nervousness, poor concentration, intolerance to stress and noises, among others.  He referred to paranoia and hallucinations.  An examination revealed he was anxious, mistrusting and fearful.  He had difficulty keeping himself seated during the examination.  His tone was normal with good articulation.  The Veteran's mood was anxious.  The Veteran was illogical upon speaking of his hallucinations, paranoid ideas, and low self-esteem.  He was disoriented to time, but oriented to person and place.  His memory was impaired as to immediate and short term but conserved as to middle and long term.  He had poor concentration, attention, task persistence, and tolerance to stress.  He was diagnosed with recurrent major depression with psychotic trains and paranoid traits. 

In an undated treatment record, the Veteran reported he had never been treated for a nervous condition previously and has served in the military at Fort Knox, Kentucky.  The Veteran stated he was discharged against his wishes.  It is unclear when this statement was made or if a diagnosis was rendered at this time. 

In November 2011, the Veteran was afforded a VA psychiatric examination.  The examiner stated that the Veteran denied any mental symptoms prior to his military service.  He stated he started treatment in 1979 at the public Mental Health Clinic.  He complained of nervousness, sleep problems, and problems focusing at his employment.  In 1994, he stated he was emotionally affected by his daughter's negative image of him, which he claimed was influenced by his ex-wife's relatives.  The examiner also noted numerous treatment records which described the symptoms of the Veteran's mental health such as insomnia, irritability, aggressiveness, nervousness, and social isolation, among others.  Upon examination and a thorough review of the evidence of record, the examiner opined, "there is no temporal relationship between military stressors and onset of [d]epressive and anxiety symptomatology and the stressors leading [V]eteran to this symptomatology were job related and family related as already mentioned on the Relevant Medical Health history."  

While the evidence indicates that the Veteran has been diagnosed with major depressive disorder with psychotic features, the Board finds that service connection is not warranted, however, because the evidence does not medically indicate that the Veteran's disorder is related to service or his service-connected disabilities. Significantly, the VA examiner provided a negative nexus opinion in November 2011.

To the extent that the Veteran, contend that a medical relationship exists between his diagnosed mental disabilities and his military service, any such statements offered in support of the appellant's claim do not constitute competent medical evidence and cannot be accepted by the Board.  It is well settled that laypersons without medical training, such as the appellant, are not competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. 

The Board further finds against the Veteran's claim based on continuity of symptomatology.  As was noted above, depression was not diagnosed in service, and was not initially diagnosed until about two years after service.  In the interim, there were no complaints of, or treatment for, depression.  Supporting medical evidence of continuity of symptomatology is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a layperson's observation is competent].  Such evidence is lacking in this case.  

Unfortunately, after consideration of the entire record and the relevant law, the Board finds that the Veteran's currently diagnosed major depressive disorder, with psychotic traits is not related to his military service or his service connected disabilities, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of major depressive disorder, with psychotic traits, and the Veteran's military service.  The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for major depressive disorder with psychotic traits is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


